By the Court.

Stephens, J.,
delivering the opinion.
The validity of the outstanding title which was set up by this defendant in ejectment, depends upon the validity of the order to sell, and the validity of the order to sell depends upon the power of the Court of Ordinary, to pass it without a legal reason appearing for its passage. Undoubtedly, the Court ought not to have passed it without a legal reason, but the question is, had it the legal power to do it? Whether the Court of Ordinary be called a Court of general, or a Court of limited jurisdiction, is very immaterial; for in granting this order, it had the two requisites which give legal-power to any Court, and without which the action of no Court has validity — it had jurisdiction over the subject matter, and it had a case legally brought before it, calling for the *963exercise of that jurisdiction. No Court has power to act without both these, and any Court has power to act with them. The Superior Court has jurisdiction over the general subject of crimes, and over the general subject of titles to land, but it has no power to order a man to be hung, nor to order one man to be turned out of possession of land and another put in, without first having a case brought before it in the manner prescribed by law. Without this, its judgment is a nullity, and everybody may treat it as such. But with jurisdiction over the subject matter, and with a case legally inaugurated invoking the exercise of that jurisdiction, any judgment which it may render within the scope of the case, is valid, whether rendered properly or improperly. Every Court must follow the law in getting possession of a case over whose subject matter it has jurisdiction, but after that, whether it proceeds according to law or against law, its judgment will be valid until reversed, if it is within the scope of the case, that is to say, if it be such a judgment as could be properly rendered in any case of that class. Now the Court of Ordinary has jurisdiction over the subject of orders to sell the land of testate and intestate estates; indeed the statute says over “ all such matters and things as appertain or relate to estates of deceased persons, whether testate or intestate.” The legal mode of bringing a ease under that head before it, is by application of the administrator for leave to sell. There was such an application in this case. After that, the case was in possession of the Court, and its order granting the leave being appropriate to that class of cases, is valid, whether it was passed on good reason, or without reason, or against reason, and the sale under it passed the title of the testator.
Judgment affirmed.